RICHARD S. SCHURIN                                                                  595 STEWART AVENUE
STEVEN STERN                                                                        SUITE 510
PENINA GREEN                                                                        GARDEN CITY, NY 11530
MEGAN ABNER                                                                         TEL. (516) 248-0300
                                                                                    FAX (516) 283-0277
                                                                                    WWW.STERNSCHURIN.COM




                                                       July 7, 2021
Via ECF
Hon. Sarah L. Cave
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan US Courthouse
500 Pearl Street
New York, N.Y. 10007-1312

          Re:        Primed Pharmaceuticals, LLC v. Starr Indemnity & Liability Company
                     21-cv-1025 (PGG)(SLC)

Dear Judge Cave:

        This firm represents Plaintiff Primed Pharmaceuticals LLC (“Primed”) in the above
referenced case. We write pursuant to Rule I E. of Your Honor’s Individual Rules to request that
the Court extend the briefing deadlines for Primed’s letter motion as set in the Court’s Order of
June 23, 2021 (Dkt. No. 27). Specifically, Primed requests a seven (7) day extension of all
briefing dates. Primed also respectfully suggests that if the Court grants this request, it should
probably also adjust the next Telephone Conference date of July 27, 2021, which was intended to
coincide with the completion of briefing. We have conferred with counsel for Defendant and
they consent to this request. Primed notes that it does not seek and extension of the date for
document production set on paragraph 1 of said Order.

        Paragraph number 2 of the Court’s Order provides that Primed’s letter motion shall be
filed on Friday July 9th. Starr’s Opposition shall be filed by Friday July 16th, and Primed’s reply
if any shall be filed by Friday July 23rd. Finally, a Telephone Conference was then set for
Tuesday July 27th at 10:00 am. No previous request for an extension of these dates has been
requested or granted. Primed requests the extension because of scheduled conferences in other
matters also scheduled for this week and other obligations of counsel. As previously noted,
counsel for Defendant consents to this requested extension.

          Should the Court grant the requested extension, the new due dates would be as follows:

          A. Primed’s letter-motion seeking to preclude discovery on extrinsic evidence
             supporting Starr’s “first publication exclusion” defense (see ECF No. 26 at 5) shall be
             filed by Friday July 16, 2021.

          B. Starr’s opposition shall be filed by Friday July 23, 2021.
Hon. Sarah L . Cave
United States Magistrate Judge
July 7, 2021
Page 2

       C. Primed’s reply, if any, shall be filed by Friday July 30, 2021.

       As noted herein, the Court may also want to adjust the next Telephone Conference date.


                                                    Respectfully submitted,
                                                    STERN & SCHURIN LLP
                                                    Richard S. Schurin
                                                    Richard S. Schurin



                                  Plaintiff's letter-motion (ECF No. 30) requesting: (i) an extension
                                  of the letter-motion briefing schedule (as set forth in the Court's
                                  Order at ECF No. 27); and (ii) a corresponding adjournment of
                                  the July 27, 2021 Telephone Conference, is GRANTED, and the
                                  proposed briefing schedule is ADOPTED. The July 27, 2021
                                  Telephone Conference is ADJOURNED to Monday, August 23,
                                  2021 at 2:00 pm on the Court's conference line. The parties are
                                  directed to call: (866) 390-1828; access code: 380-9799, at the
                                  scheduled time.

                                  The Clerk of Court is respectfully directed to close ECF No. 30.

                                  SO ORDERED 7/8/2021
